Fourth Court of Appeals
                                         San Antonio, Texas
                                              November 30, 2022

                                             No. 04-22-00552-CV

                                          IN RE Jasmine ELLIOT

                                             Original Proceeding 1

                                                    ORDER

        On August 31, 2022, relator filed an amended petition for writ of mandamus. Subsequently,
real party in interest filed a response.

       We CONDITIONALLY GRANT the amended petition for writ of mandamus and order
the Honorable Mary Lou Alvarez to, within fifteen days of this order, vacate the conservatorship
decretal paragraphs in the August 11, 2022 temporary orders in the underlying proceeding. See
TEX. R. APP. P. 52.8(c).

        The writ will issue only if the trial court fails to comply with this order.

       This court’s September 2, 2022 stay of the “Temporary Orders in Suit Affecting the Parent-
Child Relationship” is LIFTED.

        It is so ORDERED on November 30, 2022.


                                                                       _____________________________
                                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2022.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2022-CI-05165, styled In the Interest of K.E., a Child, pending in the 45th
Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.